                                               United States Bankruptcy Court
                                               Western District of New York
In re:                                                                                                     Case No. 19-11649-PRW
Jamien L. Gaddis                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0209-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 15, 2020
                                      Form ID: pdfattch                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 17, 2020.
db             +Jamien L. Gaddis,   10 wayne Terrace, Unit 21,   Buffalo, NY 14225-1062

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 15, 2020 at the address(es) listed below:
              Aleksandra Krasimirov Fugate    on behalf of Notice of Appearance Creditor   M&T Bank
               afugate@woodsoviatt.com, bkinbox@woodsdefaultservices.com
              Brittany J. Maxon    on behalf of Notice of Appearance Creditor   M&T Bank
               bmaxon@woodsdefaultservices.com, bkinbox@woodsoviatt.com
              Catherine N. Eisenhut    on behalf of Creditor   Synder Court Condominium Board of Managers
               ceisenhut@phillipslytle.com
              Julie Philippi     ecf@buffalo13.com
              Paul S. Walier    on behalf of Debtor Jamien L. Gaddis walierpattorney@verizon.net
                                                                                             TOTAL: 5




              Case 1-19-11649-PRW, Doc 40, Filed 07/17/20, Entered 07/18/20 00:37:57,
                          Description: Imaged Certificate of Notice, Page 1 of 3
Case 1-19-11649-PRW, Doc 40, Filed 07/17/20, Entered 07/18/20 00:37:57,
            Description: Imaged Certificate of Notice, Page 2 of 3
Case 1-19-11649-PRW, Doc 40, Filed 07/17/20, Entered 07/18/20 00:37:57,
            Description: Imaged Certificate of Notice, Page 3 of 3
